Citation Nr: 1418664	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-48 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1988 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his sleep apnea is related to service because he did not have sleep disturbances or snore in his sleep prior to entering service and has experienced these symptoms during and post-service.  The Veteran submitted a January 1996 neuropsychology screening report which indicates that he complained of sleep disturbances during service.  A December 1995 Comprehensive Clinical Evaluation Program (CCEP) initial evaluation report indicates that the Veteran complained of sleep disturbances and difficult initiating and maintaining sleep.  Moreover, on the Veteran's May 1996 Report of Medical History, the Veteran reported frequent trouble sleeping.  The Veteran also submitted a December 2008 medical report from the El Paso Sleep Center which shows that the Veteran was diagnosed with severe obstructive sleep apnea with mild oxygen desaturations.  Finally, in a May 2012 statement, the Veteran's wife stated that the Veteran would snore loudly and stop breathing while sleeping when he returned from his Desert Storm deployment.

The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's sleep apnea was incurred in service.  

Moreover, at the May 2012 Videoconference Board Hearing, the Veteran testified that he had reported his sleep disturbances to his doctor before he underwent a sleep study and was ultimately diagnosed with sleep apnea in December 2008 at the El Paso Sleep Center.  A November 2008 VA outpatient record indicates that the Veteran reported that he snores, stops breathing during the night, and is sleepy during the day.  The Veteran was referred for a fee basis sleep study.  There is a December 2008 three page document associated with the claims file from the El Paso Sleep Center which shows the Veteran's sleep apnea diagnosis.  There are no other private records following the December 2008 diagnosis concerning the Veteran's treatment for sleep apnea.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from the El Paso Sleep Center, as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA pulmonary examination.  The examiner should be provided with the Veteran's claim file and a copy of this remand.  All appropriate testing should be conducted.  The examiner should provide a medical opinion that addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea began in or is related to service.

The examiner's attention is drawn to the December 1995 CCEP and January 1996 neuropsychology reports which show that the Veteran complained of sleep disturbances and difficulty initiating and maintaining sleep.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



